Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Claims 1-5 in the reply filed on 5/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claim 1 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear the metes and bounds of what would be at least approximately ten times larger. For example, would 9.75 times larger be considered at least approximately ten times larger while 9.7 times not?
Claim 2 recites the limitation "the second-size particles."  There is insufficient antecedent basis for this limitation in the claim.
The term “substantially” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear the metes and bounds of what would be substantially free. For example, would a concentration of 0.1 % be considered substantially free while 0.2 not?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (JP 2010162518  in IDS with translation).
Regarding claim 1, Yamazaki teaches a froth flotation apparatus comprising a first region (4) capable of receiving a mixture, a small bubble generator (49) capable of providing first size bubbles, a second region (9), a large bubble generator (16), and an outlet, wherein the small bubble generator makes bubbles in the size of 10 micrometers and the large bubble generator makes bubbles up to 5000 micrometers (more than ten times the size (Fig. 1 and pages 13-16 of translation).
It is noted that the claims are apparatus claims. “Apparatus claims cover what a device is, not what a device does” (emphasis in original) Hewlett-Packard v. Bausch & Lomb Inc. 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). In this case, the claimed structure is taught by Yamazaki and is capable of operating as claimed (bubble sizes formed, particulates separated, and intended interaction between the bubbles/engulfing). As such, Yamazaki anticipates the claimed invention as the claimed structure is taught and the structure in Yamazaki is capable of performing the intended operation and effects.
Regarding claim 2, it is unclear what “the second-size particles” are as a first-size particle is never claimed. For the purposes of examination, it will be assumed that the second size particles are the second size bubbles and Yamazaki teaches that the second size bubbles are only formed in the second region thereby making the first region substantially free of second size bubbles.  
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (JP 2010162518  in IDS with translation) in view of Skiles et al. (US 2010/0147111).
Yamazaki fails to teach that the flotation apparatus is provided with a conveyor capable of supplying the mixture to the first region and a spraying system configured to spray the mixture with a surfactant. Skiles teaches that a flotation apparatus for various mixtures is provided with a conveyor for said mixture and a spraying system configured to spray a surfactant on the mixture thereby enhancing wettability of the mixture in order to aid in the separation process ([0025]). As such, one skilled in the art would have found it obvious to provide a conveyor and spraying system capable of spraying the mixture to be treated with a surfactant thereby increasing the wettability while aiding in the separation during flotation. 

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (JP 2010162518  in IDS with translation) in view of Eriksson et al. (US 2008/0023407).
Regarding claim 4, it is noted that while the claims are directed to a method step (how bubbles are formed), some sort of structure would be necessary to allow for said method step. Yamazaki teaches that a surfactant is used to form the micro bubbles via a surfactant tank (18) (page 13). Yamazaki fails to teach a surfactant tank being provided for the generating of the larger bubbles. Eriksson teaches that using a surfactant to generate bubbles increases the foamability of the water, generates consistent size bubbles, and manipulates foam wetness ([0104]). As such, one skilled in the art would have found it obvious to provide another surfactant tank for making the larger bubbles in order to increase the foamability of the water, generate consistent size bubbles, and manipulate foam wetness. 
Regarding claim 5, the claims are directed to the specifics of a surfactant, which is not directed towards what the apparatus is but how it is intended to be used as no source of surfactant is positively claimed. "Inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). As such, modified Yamazaki is capable of providing and making bubbles with various surfactants as claimed and meets the claim limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777